Citation Nr: 0420452	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  95-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbosacral spine 
disability.

3.  Entitlement to service connection for a shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to May 
1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision in which 
the RO denied service connection for back, neck and shoulder 
disabilities.  In April 1994, the veteran filed a notice of 
disagreement (NOD) with the decision.  A statement of the 
case (SOC) was issued in May 1994, and the veteran perfected 
his appeal, in June 1994, by submitting a written statement 
that the Board accepts as a Substantive Appeal.  In October 
1995, July 2001, November 2001, and August 2003, the RO 
issued supplemental SOCs (SSOC) addressing additional 
evidence received concerning the veteran's claims.

In May 2002, the veteran offered testimony during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In December 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Later, however, the provision of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, was held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F. 3d 1339 (Fed. Cir. 2003).  

In June 2003, the Board remanded the veteran's claims for 
compliance with duty to notify and assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  After taking action on the 
remand, the RO issued an SSOC, in August 2003, which reflects 
consideration of the evidence obtained by the Board; thus, 
due process considerations with regard to the invalidation of 
38 C.F.R. § 19.9 have been satisfied.  As the RO continued 
the denial of each claim, these matters have been returned to 
the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  There most probative medical evidence demonstrates that 
the veteran's current cervical spine disability was not 
incurred in or aggravated by the veteran's active service.  

3.  The only medical opinion to address the medical 
relationship between lumbosacral spine disability and service 
weighs against the claim.  

4.  The only medical opinion to address the medical 
relationship between current shoulder disability and military 
service weighs against the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303  
(2003).

2.  The criteria for service connection for a lumbosacral 
spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).

3.  The criteria for service connection for a shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for service connection for a cervical 
spine disability, lumbosacral spine disability, and shoulder 
disability have been accomplished.

In July 2001 and June 2003 letters, the May 1994 SOC, and the 
November 1998 and August 2003 SSOCs, VA notified the veteran 
of the legal criteria governing the claims.  In each 
instance, the veteran was given an opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the July 2001 and June 2003 letters 
satisfied the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The letter also invited the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the appellant.  The initial 
rating action in this case was issued in March 1994, prior to 
the enactment of the VCAA in November 2000.  Additionally, 
all the SSOCs except the most recent one were issued prior to 
the VCAA.  In June 2003, after all appropriate notice and 
assistance had been provided, the veteran submitted a 
statement claiming that he had no additional medical evidence 
to submit.  In August 2003, the RO adjudicated the veteran's 
claims for the first time after the enactment of the VCAA.  
Therefore, all pertinent records were in the claims file 
prior to the RO's initial post-VCAA adjudication of the 
veteran's claims.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified treatment records, and has arranged for 
the veteran to undergo VA examinations in connection with his 
claims.  Additionally, the RO has made several attempts to 
obtain all the service medical records identified by the 
veteran.  The fact that these attempts were unsuccessful does 
not render them inadequate.  Moreover, the veteran has been 
given the opportunity to submit evidence to support his 
claims, which he has done.  No outstanding sources of 
pertinent evidence, to include from any treatment providers, 
have been identified, nor has the veteran indicated that 
there is otherwise any outstanding pertinent evidence that is 
available but has not been obtained.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Factual Background

Available service medical records show that on his enlistment 
examination in August 1963, the veteran's upper extremities, 
lower extremities, spine, neck and neurological system were 
all normal.  On his Report of Medical History, the veteran 
noted no swollen or painful joints and no painful shoulder, 
and stated he was in excellent health.  Service records dated 
in December 1963 show complaints of neck and back pain 
without diagnosis or treatment.  In January 1964, it was 
again noted that the veteran had complaints of severe pain in 
his neck and back.  Records from the Army Hospital at Fort 
Dix, dated in January 1964, show that the veteran was treated 
for an upper respiratory infection and cellulitis of his 
right hand and arm.  On April 13, 1964, he was reported to 
have re-injured his neck and back on the Army boxing team, 
and was sent to the orthopedic clinic.  No orthopedic clinic 
records are available.  His April 28, 1964, separation 
examination shows his spine, upper extremities, lower 
extremities, neck and neurological system to be normal.  On 
his Report of Medical History completed in connection with 
that examination, the veteran stated that he suffered from 
neck and back injuries aggravated while boxing in service, 
and that he had a twelve-year history of acute neck and back 
injuries resulting from boxing.  However, he denied swollen 
or painful joints or a painful shoulder and stated he had 
never worn a back brace or support.  The physician reviewing 
the form noted that the veteran had spasm in his neck 
secondary to hyperextension injuries from boxing that were in 
existence prior to service.  He further noted that the 
veteran did not go to see a doctor because he wants to go to 
the Olympics.  

In 1968, the veteran underwent a quadrennial examination.  
The examination report noted a normal neck, spine, upper 
extremities, lower extremities, and neurological system.  He 
was deemed qualified for retention.  On his Report of Medical 
History, the veteran stated that his health was poor due to 
back and neck injuries.  He reported that he had a painful 
shoulder or elbow, and had worn a back brace or support, but 
had no swollen or painful joints.  He stated that he had been 
rejected for Special Forces in May 1963. 

The veteran states that he has had problems since discharge 
with his neck and back, and that he was treated in the 1960s 
and 1970s through his employment health insurance, but that 
these records are not available because they were destroyed.  
The first post-service treatment of record is in 1991, after 
the veteran suffered an on the job injury to his neck, back 
and shoulder.  In February or March 1991, the veteran tripped 
on an object in his office, flipped over and landed on his 
head, shoulder, neck and back, blacking out.  He has been 
diagnosed with a variety of disabilities related to this 
incident, including lumbar radiculopathy, traumatic 
cervicodorsal and lumbosacral derangement, and chronic 
cervical and lumbosacral strain.  Medical evidence shows that 
he still receives treatment for his cervical and lumbar spine 
conditions, and his shoulder disability.  He was awarded both 
workers' compensation and Social Security Administration 
(SSA) disability benefits in connection with his 1991 on the 
job injury.

With regard to a relationship between the veteran's current 
disabilities and his active service, the majority of the 
medical evidence does not discuss his experiences in service, 
and relates the veteran's current treatment and disabilities 
to his 1991 injury.  In a June 1991 statement, Dr. Radna 
states that the veteran's symptoms were caused by the alleged 
accident [in 1991].  In April 1992, Dr. Amode notes that the 
veteran suffered an on the job injury then had symptoms.  In 
November 1993, Dr. Roth notes that the veteran's symptoms 
began in 1991 when he tripped and fell.

The only document that provides otherwise is a May 2002 
statement by Dr. Vargas.  In this statement, Dr. Vargas only 
addresses the veteran's neck disabilities, and asserts that 
neck X-rays suggest that there is a strong possibility that 
the veteran's degenerative joint disease in the neck could 
have been accelerated by injuries sustained from boxing 
during service in 1963 or 1964.  

In October 1993, the veteran underwent VA spine, joints, and 
general medical examinations.  There is no mention of his 
1991 on the job injury in these reports.  The only diagnosis 
provided was status post trauma to neck and back in 1963-64.

In March 2003, the veteran again was scheduled for VA spine 
and joints examinations.  The examination report includes 
discussion of the veteran's service medical records, the 
veteran's medical history as reported by the veteran, the 
veteran's on the job injury in 1991, and evaluation of the 
veteran's current disability of the neck, back and shoulder.  
The examiner concluded that the veteran's shoulder 
disability, diagnosed as bilateral rotator cuff tendonitis, 
was not service-connected.  Additionally, the examiner found 
that although the veteran had neck and back problems prior to 
service and during service, these problems were "mild" and 
did not prevent him from boxing, and that his "real problems 
developed since [his] trauma in 1991 (non-service 
connected)."




III  Analysis


The veteran asserts that his problems with his neck, back, 
and shoulders began in service and have been continuous since 
discharge.  He maintains that his 1991 injury merely 
aggravated his already damaged neck, back, and shoulders.  He 
further contends that because he has been awarded workers' 
compensation and SSA disability benefits, he should be 
awarded VA benefits as well.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309  
(1993).  

The evidence of record clearly establishes that the veteran 
has current cervical spine, lumbosacral spine, and shoulder 
disabilities.  However, as noted, this is not the only 
requirement for an award of service connection.  

With regard to the veteran's shoulder disability, the Board 
notes that the available service medical records do not 
contain complaints or treatment for trauma to the shoulders.  
The veteran contends that his treatment records from Fort Dix 
Army Hospital support his claims of a shoulder injury in 
service; however, review of these records shows that he was 
treated for cellulitis, not trauma, to the right shoulder and 
arm.  

The Board recognizes that not all of the veteran's service 
medical records are available for review and are presumed 
lost or destroyed.  Given these circumstances, the Board has 
carefully considered the veteran's statements and testimony 
that he received a shoulder injury in service.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, even 
assuming, arguendo, that the veteran did injure his shoulder 
in service, the record still contains no competent evidence 
relating the veteran's current shoulder disability to his 
active service.  

The same is true for the veteran's low back disability.  
While service records show that he was treated for low back 
problems in service, there is no medical record of a nexus 
between his in service low back symptoms his current 
disability.  

Although the veteran now asserts that his current shoulder 
and low back disabilities are related to his service, his 
sworn testimony and other statements are not competent 
evidence to establish the etiology of his current shoulder 
and low back disabilities.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492,  495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The only medical evidence of record directly addressing a 
possible relationship between the veteran's current shoulder 
and low back disabilities and his active service is the 
opinion of the March 2003 VA examiner.  The examiner found 
that the veteran's shoulder disability was not related to 
service, and that the veteran's current back disability was 
due to his 1991 on the job injury as opposed to his back 
problems in service.  Hence, the only competent nexus 
evidence pertaining to shoulder and low back disability 
weighs against the claim, and the veteran has neither 
presented, nor alluded to the existence of any contrary 
medical opinion (i.e., medical evidence that establishes a 
medical relationship between current shoulder and/or low back 
disability and service).  Hence, the veteran's claims for 
service connection for a shoulder disability and for a 
lumbosacral spine disability must be denied.  

Turning to the veteran's cervical spine disability, as with 
his low back disability, service records show complaints and 
treatment for neck pain.  Again, the question becomes whether 
there is competent evidence of a nexus between the veteran's 
neck problems in service and his current cervical spine 
disability.  In this regard, the record contains two 
differing opinions.  

The May 2002 private medical opinion provided by Dr. Vargas 
asserts that the veteran's in service neck injuries 
accelerated the degenerative changes to his neck, and the 
March 2003 VA examiner's report notes that the veteran's 
current cervical spine disability is a result of his 1991 on 
the job injury.  Dr. Vargas' statement does not address the 
veteran's 1991 injury; however, during his May 2002 Board 
hearing, the veteran testified that he had told Dr. Vargas 
about the intervening injury.  The veteran also stated that 
Dr. Vargas had not had the opportunity to review the 
veteran's medical records prior to rendering the opinion.

In weighing the probative value of the two opinions, the 
Board finds that the March 2003 opinion is more probative.  
The VA examiner had the opportunity to review all of the 
veteran's medical records, and his examination report and 
opinion indicate that a thorough review was undertaken.  His 
opinion addresses specific information from the veteran's 
service records, and his 1991 on the job injury.  
Additionally, the VA examiner had the opportunity to apply 
the information gathered from his review of the records to 
his examination of the veteran's disability prior to making a 
determination as to whether or not there was a relationship 
present.  On the other hand, Dr. Vargas' opinion, as 
acknowledged by the veteran, did not have the benefit of 
being based on review of the veteran's medical records, and 
this is reflected in its failure to discuss the entirety of 
his medical history.  

In view of the foregoing, the Board finds that the most 
probative medical evidence on the question of medical nexus 
between current cervical spine disability and service is the 
March 2003 VA examiner's opinion.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  As this opinion weighs against the claim, the 
veteran's claim for service connection for a cervical spine 
disability must be denied.

In reaching each of the aforementioned conclusions, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against each of the 
claims, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbosacral spine disability is 
denied.

Service connection for a shoulder disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



